Citation Nr: 1646336	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a separate rating for service-connected status post left L4-L5 partial hemilaminectomy with herniated nucleus pulpous on the basis of neurological abnormality.  


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to October 1997 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In April 2014, the Veteran cancelled his request for a Board hearing.  

In September 2014, the Board denied a rating in excess of 40 percent for the Veteran's low back disability and remanded the issue of entitlement to a separate rating for neurologic abnormality to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

In a January 2016 rating decision, the AOJ granted service connection for radiculopathy of the left lower extremity; however, a separate rating for this disability was not assigned.  Rather, the AOJ continued the 40 percent rating for the Veteran's low back disability and recharacterized the disability to include radiculopathy of the left lower extremity.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDING OF FACT

The 40 percent evaluation for the Veteran's service-connected low back disability contemplates any associated neurologic abnormalities. 

CONCLUSION OF LAW

A separate rating for neurologic abnormalities associated with the Veteran's low back disability must be denied as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124, Diagnostic Code 5293 (in effect prior to September 26, 2003); 38 C.F.R. §§ 4.1, 4.14 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  However, VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).


Law and Analysis

In a March 1998 rating decision, the RO granted service connection for the Veteran's low back disability and assigned staged ratings under former Diagnostic Code 5293 for intervertebral disc syndrome (IVDS).  A 40 percent rating was assigned beginning on October 24, 1997, a 100 percent rating beginning on January 16, 1998, and a 40 percent rating beginning on March 1, 1998. 

Subsequently, the criteria for IVDS under Diagnostic Code 5293 were revised on September 23, 2002.  On September 26, 2003, the criteria again were revised, which included the renumbering of Diagnostic Code 5293 to Diagnostic Code 5243. 

In this regard, the Board observes that governing law and regulation provide that a disability rating may not be reduced simply because the rating criteria have changed.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.951(a) (2015).

The Veteran filed a claim for an increased rating for his low back disability in September 2010.  In the August 2011 rating decision currently on appeal, the RO considered the new criteria for evaluating IVDS under Diagnostic Code 5243 and concluded that the new criteria would not provide him with a rating in excess of 40 percent.  Therefore, the RO continued the 40 percent evaluation under the old criteria, Diagnostic Code 5293.  

In its September 2014 decision, the Board also considered the new criteria for IVDS under Diagnostic Code 5243.  Under the new criteria, IVDS can be evaluated under General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever is more advantageous to the Veteran.  See 38 C.F.R. 4.71a (2015).  The Board determined that the new criteria did not provide the Veteran with a rating in excess of 40 percent for his low back disability and denied the claim for an increased rating.  That portion of the Board's decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  In addition, the Board remanded the issue of whether the Veteran is entitled to a separate rating for neurologic abnormalities associated with his low back disability.  

The 40 percent rating currently assigned to the Veteran's low back disability is based on the old criteria under Diagnostic Code 5293.  As discussed above, the AOJ and the Board continued that 40 percent rating after concluding that the new criteria did not provide a basis for an evaluation in excess of 40 percent.  Under Diagnostic Code 5293, a 40 percent rating is warranted for severe IVDS, recurring attacks, with intermittent relief.  A 60 percent rating is warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate for the site of diseased disc, little intermittent relief.  

The Board notes that the old criteria under Diagnostic Code 5293 contemplate both orthopedic and neurological manifestations of IVDS.  The United States Court of Appeals for Veterans Claims has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015) (the evaluation of the same manifestation of disability under different diagnoses is to be avoided).  

Based on these facts, the Board finds that there is no legal basis for a separate rating for neurologic abnormalities associated with the Veteran's service-connected low back disability.  Therefore, the claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. Appl. 426, 430 (1994).


ORDER

A separate rating for neurologic abnormalities associated with the Veteran's service-connected low back disability is denied.  



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


